Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 13, 2018

                                       No. 04-18-00771-CV

                                        Gail GILLETTE,
                                            Appellant

                                                 v.

                                        Stephen GRAVES,
                                             Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI03140
                           Honorable Richard Price, Judge Presiding


                                          ORDER
        The clerk’s record in this appeal was originally due on November 19, 2018. On
November 20, 2018, the trial court clerk filed a notification of late record stating that the clerk’s
record had not been filed because the appellant had failed to pay the fee for preparing the clerk’s
record. On the same day, we issued an order directing the appellant to pay the fee for preparing
the clerk’s record and to provide us with written proof within ten days of the date of our order.
On November 30, 2018, appellant provided the clerk of this court written proof that she had paid
the fee for preparing the clerk’s record. To date, the clerk’s record has not been filed.

     Therefore, we ORDER the trial court clerk to file the clerk’s record no later than
December 28, 2018.

                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of December, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court